UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS                20-cv-4690 (JGK)
PENSION FUND, WELFARE FUND, ANNUITY
FUND , AND APPRENTICESHIP, JOURNEYMAN         ORDER
RETRAINING , EDUCATIONAL AND INDUSTRY
FUND ET AL . ,

                    Plaintiffs,
                                             USOC SONY
          - against -                        DOCUMENl
                                             F:L1:CTRONICALL Y FlLC:D

ARCHITECTURAL BUILDING   &   DESIGN,         DOC# ~               ~
INC. ET AL. ,
                                             DATE FILED:   -----Vl"-f-/-~ c~~ --

                    Defendants .

JOHN G. KOELTL , District Judge:

     The case is stayed pending settlement discussions with the

Magistrate Judge . The parties should report to the Court as to the

status within 7 days of the completion of the settlement

discussions . If the case is not settled , discovery responses are

due 30 days after completion/     of the settlement discussions and

the parties should submit a new schedul i ng order within 14 days

after the conclusion of the settlement discussions .

SO ORDERED.

Dated:    New York, New York
          May 4 , 2021



                                       United States District Judge
